Citation Nr: 0118384	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-07 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC




THE ISSUE

Entitlement to an increased rating for the service-connected 
Human Immunodeficiency Virus (HIV), currently rated as 30 
percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1990 to November 
1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the RO.  

The veteran failed to report to his scheduled personal 
hearing before a Member of the Board in May 2001.  



FINDING OF FACT

The veteran's HIV-related illness currently is manifested by 
intermittent diarrhea; the veteran is not shown to be on 
approved medications or to have refractory constitutional 
symptoms or pathological weight loss; the veteran has not 
developed AIDS related opportunistic infections or neoplasm.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
30 percent for the service connected HIV infection have not 
been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10 including 
Diagnostic Code 6351 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

Historically, in an October 1995 rating decision the RO 
granted the veteran's claim of  service connection for HIV 
and assigned a noncompensable rating to that disability.  In 
rating decisions dated April 1996 and September 1998, the RO 
denied entitlement to an increased rating for the service-
connected HIV.  

The evidence of record at that time consisted of outpatient 
treatment records and a July 1998 VA examination.  According 
to the VA examination report, the veteran's diagnosis was 
that of HIV positive, but he had no current opportunistic 
infection, current constitutional symptoms, diarrhea, 
debility, progressive weight loss or memory loss.  The 
veteran was not being treated with any medication other than 
Prozac at that time.  It was noted that the HIV infection had 
no effect on his daily activities.  The veteran had no HIV 
related illnesses or neoplasms.  His CD4 cell count was 443.  
The veteran had no Hairy cell leukoplakia and no oral 
candidiasis.  

In an October 1998 letter, the veteran submitted private 
treatment records showing evidence of diarrhea, gastritis, 
peritonsillar cellulitis and pharyngitis.  In addition, the 
veteran indicated that his T4 cell count was below 500 and 
that he was about to start AIDS treatment medications.  The 
veteran also noted that he had developed depression.  

In a January 1999 Notice of Disagreement, the veteran 
appealed the September 1998 rating decision.  

In response to the additional medical evidence added to the 
record as noted hereinabove, and in consideration of the 
veteran's January 1999 NOD, the RO issued another rating 
decision in June 1999 which increased the rating to 30 
percent for the service-connected HIV.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Consequently, the matter of an increased rating for HIV 
remains in appellate status.  

The veteran was afforded a VA examination in October 1999.  
The veteran's most recent CD4 count from August 1999 was 425.  
The veteran had not had any opportunistic infections and was 
doing well overall.  He had not been treated with 
antiretrovial medication.  The veteran complained of 
intermittent diarrhea which occurred once every two or four 
months and lasted for a week or so.  During that time, the 
veteran had up to 20 loose watery stools per day.  Stools 
were not associated with any blood or mucus.  

The veteran reported that he lost weight during those 
periods, but that he subsequently gained it back. The 
diarrhea was not associated with any nausea or vomiting.  His 
appetite was good. The veteran denied any history of sore 
throat.  The veteran reported a history of recurrent sores on 
the buccal mucosa, but he did not have any sores at the time 
of the examination.  

The veteran's weight was 160 pounds.  There was no 
conjunctival pallor or icterus.  Extraocular movements were 
intact.  Pupils were equal, round and reactive to light and 
accommodation.  Oropharynx showed no lesions.  No ulcers were 
noted on the buccal mucosa.  Neck was supple.  There was no 
lymphadenopathy, jugular venous distention, carotid bruits or 
thyromegaly.  Lungs were clear to auscultation bilaterally.  
Cardiovascular system showed regular rate and rhythm, without 
any murmur, rub or gallop.  The abdomen was soft, nontender, 
nondistended, no masses were palpable and bowel sounds were 
normoactive.  Extremities showed no clubbing, cyanosis or 
edema.  Central nervous system examination was nonfocal.  The 
diagnosis was that of HIV-positive; recurrent 
gastroenteritis; hypertension.  

The RO subsequently issued an April 2000 rating decision 
which granted service connection for adjustment disorder with 
depressed mood as secondary to the service-connected 
disability of HIV.  


II.  Legal Analysis

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  

The service-connected HIV is rated under Diagnostic Code 6351 
for HIV-Related Illness.  

Under Diagnostic Code 6351, a 30 percent evaluation is 
warranted with recurrent constitutional symptoms, 
intermittent diarrhea, and on approved medication(s), or; 
minimum rating with T4 cell count less than 200, or Hairy 
Cell Leukoplakia, or Oral Candidiasis.  

A 60 percent evaluation is for application with refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss, or; minimum rating following development of AIDS- 
related opportunistic infection of neoplasm.  

A 100 percent rating is appropriate with AIDS with recurrent 
opportunistic infections or with secondary diseases affecting 
multiple body systems; HIV-related illness with debility and 
progressive weight loss, without remission, or few or brief 
remissions.  

The term "approved medication(s)'' includes medications 
prescribed as part of a research protocol at an accredited 
medical institution.  38 C.F.R. § 4.88b, Diagnostic Code 
6351, Note 1 (2000).  Psychiatric or central nervous system 
manifestations, opportunistic infections, and neoplasms may 
be rated separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable above. 38 C.F.R. § 4.88b, Diagnostic 
Code 6351, Note 2 (2000).  

Currently, the veteran is in receipt of a 30 percent rating 
for the service-connected HIV.  As noted hereinabove, the 
veteran's October 1999 VA examination report was positive for 
symptoms of intermittent diarrhea, but other significant HIV-
related symptoms were not reported at that time.  The 
veteran's did not exhibit recurrent constitutional symptoms 
or require approved medication.  His T4 cell count was not 
less than 200.  In addition, the veteran did not exhibit 
Hairy Cell Leukoplakia or Oral Candidiasis.  

In order to warrant a higher rating of 60 percent under 
Diagnostic Code 6351, the medical evidence would have to show 
refractory constitutional symptoms, diarrhea, and 
pathological weight loss, or development of AIDS-related 
opportunistic infection or neoplasm.  Currently, the veteran 
does not exhibit any of those symptoms, other than 
intermittent diarrhea, which is already contemplated by the 
30 percent rating.  

As the medical evidence does not show that the veteran 
suffers from refractory constitutional symptoms, diarrhea and 
pathological weight loss or that he has developed AIDS-
related opportunistic infection or neoplasm which would 
warrant a 60 percent rating for the service-connected HIV at 
this time, the Board finds that the veteran's claim for an 
increase rating for HIV must be denied.  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected HIV.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board must also point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board is cognizant of the fact that the RO has not 
considered the issue of whether a rating in excess of 30 
percent is warranted for the service-connected HIV in light 
of the new law.  Nonetheless, the Board finds that, even 
though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties in this regard have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  

The record here reflects that the veteran was notified in a 
June 1999 rating decision and February 2000 Statement of the 
Case that an increased rating to 60 percent was not warranted 
based on the medical evidence of record.  The veteran was 
informed that medical evidence did not show symptomatology 
consistent with a 60 percent rating for the service-connected 
HIV.  Thus, the rating decision, as well as the Statement of 
the Case, has informed the veteran what was needed to 
substantiate his claim.  

Moreover, the veteran was notified of the evidence needed to 
substantiate his claim on all previously issued rating 
decisions.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision and 
Statement of the Case and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  

The RO reviewed all relevant (treatment) records identified 
by the veteran and the veteran was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  While VA has a duty to 
assist veteran in the development of his claim, that duty is 
not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claim properly.  
The veteran has also been afforded a VA examination to fully 
evaluate the current severity of the service-connected 
disability.  

In the circumstances of this case, to remand the case with 
regard to this issue would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  



ORDER

An increased rating for the service-connected HIV is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

